




[corplogorgb.jpg]


Exhibit 10.33
PERFORMANCE AWARD AGREEMENT




[Full Name of Employee]


[Date]




Dear [First Name]:
Pursuant to The Madison Square Garden Company 2010 Cash Incentive Plan (the
“Plan”), you have been selected by the Compensation Committee of the Board of
Directors of The Madison Square Garden Company (the “Company”), to receive a
contingent cash award (the “Award”) effective as of ______________ (the
“Effective Date”).
Capitalized terms used, but not defined, in this agreement (this “Agreement”)
have the meanings given to them in the Plan. The Award is subject to the terms
and conditions set forth below:
1.Amount and Payment of Award. [In accordance with the terms of this Performance
Award Agreement, the target amount of your contingent Award is $__________ (the
“Target Award”). Notwithstanding the Target Amount described above, upon
certification by the Committee (as defined in Section 11 below) of the
achievement of the performance criteria (the “Objectives”) set forth in Annex 1
attached hereto, your Award will equal the Target Award multiplied by two (2),
subject to the Committee's right to exercise “negative discretion” to the extent
permitted by Annex 1. The Award, calculated in accordance with Annex 1, will
become payable to you upon the date that the Company pays performance awards
granted by the Committee on____________ to non-executive officers of the Company
(the “Payment Date”) provided, that you have remained in the continuous employ
of the Company or one of its Subsidiaries from the Effective Date through the
Payment Date, and provided, further, that the Committee has certified the
achievement of the Objectives.]1 [In accordance with the terms of this
Performance Award Agreement, the target amount of your contingent Award is
$___________ (the “Target Award”), which may be increased or decreased to the
extent the performance objectives set forth on Annex 1 hereto (the “Objectives”)
have been attained in respect of the period from July 1, _____ through June 30,
_____ (the “Performance Period”). The Award, calculated in accordance with
Annex 1 attached hereto, will become payable to you upon the date on which the
Committee (as defined in Section 10 below) determines the Company's performance
against the Objectives (the “Payment Date”) provided, that you have remained in
the continuous employ of the Company or one of its Subsidiaries from the
Effective Date through the Payment Date.]2 At the sole discretion of the
Committee, the Award may be paid in cash or in shares of equivalent value of
Class A Common Stock of the Company (based on the Fair Market Value of such
Class A Common Stock on the Payment Date as determined by the Committee) to be
issued pursuant to The Madison Square Garden Company 2010 Employee Stock Plan
(or any successor plan).
2.
Termination of Employment. Subject to Section 4, if, on or prior to the Payment
Date, your continuous employment by the Company or one of its Subsidiaries ends
for any reason, other than as a result of your death, then you will
automatically forfeit all of your rights and interest in the Award regardless of
whether the Objectives are attained.

___________________________________
1 To be included for proxy reported officers.
2 To be included for participants who are not proxy reported officers.



-1-

--------------------------------------------------------------------------------




3.
Death. If, prior to the end of the Performance Period, your employment with the
Company or any of its Subsidiaries is terminated as a result of your death then
your estate will receive, promptly (and in any event within 30 days) following
the date of such termination, payment of the Target Award prorated for the
number of months of your employment completed prior to such termination during
the period commencing on July 1, _____ and ending on June 30, _____. If after
the end of the Performance Period but prior to the Payment Date, your employment
with the Company or any of its Subsidiaries is terminated as a result of your
death then your estate will receive on the Payment Date the Award, if any, to
which you would have been entitled on the Payment Date had your employment not
been so terminated.

4.
Going Private Transaction or Change in Control.

a.Going Private Transaction. Notwithstanding anything to the contrary contained
in this Agreement, if at any time a Going Private Transaction (as defined below)
occurs and immediately prior to such transaction you are employed by the Company
or one of its Subsidiaries, the Target Award shall become payable to you whether
or not the Objectives have been attained at the earliest of (i) July 1, _____ or
(ii) the date subsequent to the Going Private Transaction on which your
employment with the Company, one of its Subsidiaries or the Surviving Entity is
terminated (A) by the Company, one of its Subsidiaries or the Surviving Entity
other than for Cause (as defined below) or (B) by you for Good Reason (as
defined below), or (C) as a result of your death; provided, that in either (i)
or (ii) above, you had remained in the continuous employ of the Company, one of
its Subsidiaries or the Surviving Entity from the Effective Date though such
date. Notwithstanding the foregoing, if you become entitled to payment of the
Target Award by virtue of a termination in accordance with (ii)(A) or (ii)(B) of
this Section 4(a) and are determined by the Company to be a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A of the IRC”), the Target Award shall be paid to you on
the earlier of: (i) July 1, _____, (ii) the date that is six months from your
date of employment termination and (iii) any other date on which such payment or
any portion thereof would be a permissible distribution under Section 409A of
the IRC. In the event of such a determination, the Company shall promptly
following the date of your employment termination set aside such amount for your
benefit in a “rabbi trust” that satisfies the requirements of Revenue
Procedure 92-64, and on a monthly basis shall deposit into such trust interest
in arrears (compounded quarterly at the rate provided below) until such time as
such amount, together with all accrued interest thereon, is paid to you in full
pursuant to the previous sentence); provided, that no payment will be made to
such rabbi trust if it would be contrary to law or cause you to incur additional
tax under Section 409A of the IRC. The initial interest rate shall be the
average of the one-year LIBOR fixed rate equivalent for the ten business days
prior to the date of your employment termination.
b.Change in Control. Notwithstanding anything to the contrary contained in this
Agreement but subject to the subsections of this Section 4(b), if at any time a
Change of Control (as defined below) of the Company occurs and immediately prior
to such transaction you are employed by the Company or one of its Subsidiaries,
you will be entitled to the payment of the Target Award whether or not the
Objectives have been attained.
i.If the actual Change of Control:
(A)is a permissible distribution event under Section 409A of the IRC or payment
of the Award promptly upon such event is otherwise permissible under
Section 409A of the IRC (including, for the avoidance of doubt, by reason of the
inapplicability of Section 409A of the IRC to the Award), then the Target Award
shall be paid to you by the Company promptly following the Change of Control; or
(B)is not a permissible distribution event under Section 409A of the IRC and
payment of the Award promptly upon such event is not otherwise permissible under
Section 409A of the IRC, then the Target Award shall be paid to you by the
Company (together with interest thereon pursuant to Section 4(b)(ii) below) on
the earliest to occur of:
(1)any subsequent date on which you are no longer employed by the Company, one
of its Subsidiaries or the Surviving Entity for any reason other than
termination of your employment by one of such entities for Cause (provided that
if you are determined by the Company to be a “specified employee” within the
meaning of Section 409A of the IRC, six months from such date);
(2)any other date on which such payment or any portion thereof would be a
permissible distribution under Section 409A of the IRC; or

-2-

--------------------------------------------------------------------------------




(3)July 1, _____.
ii.Upon any Change of Control, to the extent any amounts are due to be paid to
you at a later date pursuant to Section 4(b)(i)(B) above, the Company shall
promptly following the Change of Control set aside such amount for your benefit
in a “rabbi trust” that satisfies the requirements of Revenue Procedure 92-64,
and on a monthly basis shall deposit into such trust interest in arrears
(compounded quarterly at the rate provided below) until such time as such
amount, together with all accrued interest thereon, is paid to you in full
pursuant to Section 4(b)(i)(B) above); provided, that no payment will be made to
such rabbi trust if it would be contrary to law or cause you to incur additional
tax under Section 409A of the IRC. The initial interest rate shall be the
average of the one-year LIBOR fixed rate equivalent for the ten business days
prior to the date of the Change of Control and shall adjust annually based on
the average of such rate for the ten business days prior to each anniversary of
the Change of Control.
If and to the extent that any payment under this Section 4 is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the IRC and is payable to you by reason of your termination of
employment, then such payment shall be made to you only upon a “separation from
service” as defined for purposes of Section 409A of the IRC under applicable
regulations. Each payment under this Agreement shall be treated as a separate
payment under Section 409A of the IRC.
5.
Definitions. For purposes of this Agreement:

“Cause” means, your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an Affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.
“Change of Control” means the acquisition, in a transaction or a series of
related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the
Company, of the power to direct the management of the Company or substantially
all its assets (as constituted immediately prior to such transaction or
transactions).
“Going Private Transaction” means a transaction involving the purchase of
Company securities described in Rule 13e-3 to the Securities and Exchange Act of
1934.
“Good Reason” means: (a) without your express written consent any reduction in
your base salary or target bonus opportunity, or any material impairment or
material adverse change in your working conditions (as the same may from time to
time have been improved or, with your written consent, otherwise altered, in
each case, after the Grant Date) at any time after or within ninety (90) days
prior to the Going Private Transaction including, without limitation, any
material reduction of your other compensation, executive perquisites or other
employee benefits (measured, where applicable, by level or participation or
percentage of award under any plans of the Company), or material impairment or
material adverse change of your level of responsibility, authority, autonomy or
title, or to your scope of duties; (b) any failure by the Company to comply with
any of the provisions of this Agreement, other than an insubstantial or
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by you; (c) the Company's requiring you to be based at any office
or location more than thirty-five (35) miles from your location immediately
prior to the Going Private Transaction except for travel reasonably required in
the performance of your responsibilities; or (d) any failure by the Company to
obtain the assumption and agreement to perform this Agreement by a successor.
“Subsidiaries” mean any entities that are controlled, directly or indirectly, by
the Company, or in which the Company owns, directly or indirectly, more than 50%
of the equity interests.
“Surviving Entity” means the entity that owns, directly or indirectly, after
consummation of any transaction, substantially all assets of the Company as
constituted immediately prior to consummation of such transaction. If any such
entity is at least majority-owned, directly or indirectly, by any entity (a
“parent entity”) which has shares of common stock (or partnership units) traded
on a national stock exchange or the over-the-counter market, as reported

-3-

--------------------------------------------------------------------------------




on NASDAQ, then such parent entity shall be deemed to be the Surviving Entity,
provided that if there shall be more than one such parent entity, the parent
entity closest to ownership of substantially all of the assets of the Company
shall be deemed to be the Surviving Entity.
6.
Termination. Except for a right which has accrued to receive a payment on
account of the Award, this Agreement shall automatically terminate and be of no
further force and effect on the Payment Date.

7.
Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Award other than to the extent provided in the Plan.

8.
Unfunded Obligation. The Plan will at all times be unfunded and, except as set
forth in Section 4 of this Agreement, no provision will at any time be made with
respect to segregating any assets of the Company or any of its Subsidiaries for
payment of any benefits under the Plan, including, without limitation, those
covered by this Agreement. Your right or that of your estate to receive payments
under this Agreement shall be an unsecured claim against the general assets of
the Company, including any rabbi trust established pursuant to Section 4.
Neither you nor your estate shall have any rights in or against any specific
assets of the Company other than the assets held by the rabbi trust established
pursuant to Section 4.

9.
Tax Representations and Tax Withholding. You hereby acknowledge that you have
reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Award. You hereby represent to the Company that
you are relying solely on such advisors and not on any statements or
representations of the Company, its Subsidiaries or any of their respective
agents. If, in connection with the Award, the Company is required to withhold
any amounts by reason of any federal, state or local tax, such withholding shall
be effected in accordance with Section 8 of the Plan.

10.
Right of Offset. You hereby agree that if the Company shall owe you any amount
that does not constitute “non-qualified deferred compensation” pursuant to
Section 409A of the IRC (the “Company-Owed Amount”) under this Agreement, then
the Company shall have the right to offset against the Company-Owed Amount, to
the maximum extent permitted by law, any amounts that you may owe to the Company
or its Subsidiaries of whatever nature.

11.
The Committee. For purposes of this Agreement, the term “Committee” means the
Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.

12.
Committee Discretion. The Committee has full discretion with respect to any
actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.

13.
Amendment. The Committee reserves the right at any time and from time to time to
amend or revise the terms and conditions set forth in this Agreement, except
that the Committee may not make any such amendment or revision in a manner
unfavorable to you (other than if immaterial) without your consent. Any
amendment of this Agreement shall be in writing and signed by an authorized
member of the Committee or a person or persons designated by the Committee.

14.
Award Subject to the Plan. The Award and all other amounts payable hereunder are
subject to the Plan.

15.
Entire Agreement. Except for any employment agreement between you and the
Company or any of its Subsidiaries in effect as of the date of the grant hereof
(as such employment agreement may be modified, renewed or replaced), this
Agreement and the Plan constitute the entire understanding and agreement of you
and the Company with respect to the Award covered hereby and supersede all prior
understandings and agreements. Other than the definition of “Subsidiaries”
above, in the event of a conflict among the documents with respect to the terms
and conditions of the Award covered hereby, the documents will be accorded the
following order of authority: the terms and conditions of the Plan will have
highest authority followed by the terms and conditions of your employment
agreement, if any, followed by the terms and conditions of this Agreement.

16.
Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Company and its successors
and assigns.


-4-

--------------------------------------------------------------------------------




17.
Governing Law. This Agreement shall be deemed to be made under, and in all
respects be interpreted, construed and governed by and in accordance with, the
laws of the State of New York interpreted without regard to conflict of law
principles.

18.
Jurisdiction and Venue. You irrevocably submit to the jurisdiction of the courts
of the State of New York and the Federal courts of the United States located in
the Southern District of the State of New York in respect of the interpretation
and enforcement of the provisions of this Agreement and the Plan, and hereby
waive, and agree not to assert, as a defense that you are not subject thereto or
that the venue thereof may not be appropriate. You agree that the mailing of
process or other papers in connection with any action or proceeding in any
manner permitted by law shall be valid and sufficient service.

19.
Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.

20.
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any term or condition hereof shall not affect
the validity or enforceability of the other terms and conditions set forth
herein.

21.
Exclusion from Compensation Calculation. By acceptance of this Agreement, you
shall be considered in agreement that the Award shall be considered special
incentive compensation and will be exempt from inclusion as “wages” or “salary”
in pension, retirement, life insurance and other employee benefits arrangements
of the Company and its Affiliates, except as determined otherwise by the
Company. In addition, each of your beneficiaries shall be deemed to be in
agreement that the Award shall be exempt from inclusion in “wages” or “salary”
for purposes of calculating benefits of any life insurance coverage sponsored by
the Company or any of its Affiliates.

22.
No Right to Continued Employment. Nothing contained in this Agreement or the
Plan shall be construed to confer on you any right to continue in the employ of
the Company or any Affiliate, or derogate from the right of the Company or any
Affiliate, as applicable, to retire, request the resignation of, or discharge
you, at any time, with or without cause.

23.
Headings. The headings in this Agreement are for purposes of convenience only
and are not intended to define or limit the construction of the terms and
conditions of this Agreement.

24.
Effective Date. Upon execution by you, this Agreement shall be effective from
and as of the Effective Date.

25.
Signatures. Execution of this Agreement by the Company may be in the form of an
electronic, manual or similar signature, and such signature shall be treated as
an original signature for all purposes.



THE MADISON SQUARE GARDEN COMPANY






By:    ______________________________________
Name:
Title:


By your manual or electronic signature, you (i) acknowledge that a complete copy
of the Plan and this Agreement have been made available to you and (ii) agree to
all of the terms and conditions set forth in the Plan and this Agreement.




By:     _______________________________
Name:


Date: _______________________________

-5-